            Case 3:21-cv-00192-BAJ-RLB
        7'r17s
SERVICE COPY
                                                                                      Document 1-3                     04/07/21 Page 1 of 7
                                                                                                                                               ffi                   ZZ3

                                              STAFFATTORNEY                                                                              I   ilil[ ilt ililt illt il]l   ililt   lill   llilt   ilt illt

                                                  Ir'rAil lJ   I   2021                                                                                                          I)601 6{97


                                                                                  CITATION
                                                                                                                                                    Y
TERRY WASHINGTON                                                                                   NUMBER C-7O5OI7 SEC.26
(Plairtiff)
                                                                                                   Iglh       JUI)ICIAL DISTRICT COUITT
VS
                                                                                                   PARISH OF EAST BATON ROUGE
EAST BATON ROUGE PARISH SCHOOL
BOARI)                                                                                             STATE OF LOUISIANA
(   Defendaot)



TO:        EAST BATON ROUGE PARISH SCHOOL BOARD                                                                                    STAFFATTORNEY
           THROUGH ITS PRESIDENT
           MICHAEL GAUDET                                                                                                               I{AR 0I2021
           IO5O SOUTH FOSTER DRIVE
           BATON ROUGE, LA 70806

GREEl-INGS:

           Attached to this citation is a certified copy ofthe petition*. The petition tells you what you are being
sued for.
        You musl EITHER do what the petition asks OR, within fifteen ('15) days after you have received
these documents, you must file an answer or other legal pleading in the office ofthe Clerk ofCourt at
300 North Boulevard, Baton Rouge, Louisiana. Ifyou do not do what the petition asks. or if you do not file
an answer or legal pleading within fifteen (15) days, ajudgment may be rendered against you without turther
notice.
        This citation was issued by the Clerk of Court for East Baton Rouge Parish on FEBRUARY 26,
2021.




                                                                                                                       todrll"                   l\frrl^r!!-
                                                                                                                     Deputy Clerk of Courr ./br
                                                                                                                     Doug Welborn, Clerk of Court
Requesting Attorney: CRAFT, JILL L,
                     (22s) 663-2612

*The tbllowing documents are attached:
PETITION FOR DAMAGES, VERIFICATION
                                                                       SERVICE INFORMATIONT

Received on thc   _        day ol-                          20_     and on the    _         day    of                        .   20_,        served on the above named pany as
follows:
PIRSONAL SERVICE:              On the party herein named at

DOItlCIl,lAR l' SERVICI :            On rhe r\ithin   named                                             _.    by leaving lhe sarne al his domicile in this parish in thc hands                  ol
                                     a   pe6on ofsuitable   age and discretion residing in lhe said domiaile ar


SECRUT,\Rl' Ol' S'l A'fE: By tcndering same to the wilhin named, by htuidin8 samc to

DtlE AND    Dll,lGllNT:            Aner diligenl search and inquiry. was unable to find the within named                                                    or his donicilc. or anlone
lcgally authorizrd to represenl him.

REItTRNf,D:       Parish   ofLasr Ilaron RouBe, this   _               day   of                         2t)



SERVICE:$_
MILEAGES-                                                                         Deputy Sheriff
TOTAL $-                                                                  Parish of Easl Balon Rouge


                                                                                  ctl A-   ON-2000


                                                                                                                                                            EXHIBIT
                                                                                                                                                                     1
            Case 3:21-cv-00192-BAJ-RLB                                              Document 1-3                       04/07/21 Page 2 of 7
                     H c-705017
           1:52 PM         26



I
i
                                                   19THJUDICIAL DISTRICT COURT
I
l                                                  PARISH OF EAST BATON ROUGE
                                                        STATE OF LOUISIANA


                                         NI]MBf]R:                                                       DIVISION: "
I                                                                 TERRYWASHINGTON
I

I
                                                                                           VERSUS
I

i                                     EAST BATON ROUGE PARISH SCHOOL BOARI)
                              ***********L******L****:t********!'*********:t***********
I
                                                                                      PETITION

                  The Petition of Terry Washington, a resident of the fult age of majority of East Baton

         Rouge Parish, Louisiana, respectfully represents:
I
I


                                                                                                   l.

                     Made defendant herein is East Baton Rouge Parish School Board, a legal entity domiciled

         in East Baton Rouge Parish, Louisiana, which is justly and truly indebted unto Petitioner for all

         sums as are reasonable under the premises, liquidated damages as allowed by law, attomey fees'

         all costs of these proceedings, legal interest thereon from the date of dcmand until paid, and all

         such other relief to which Petitioner is entitled at law or in equity.

                                                                                                   2.

                     At all times pertinent heroto, defendant was Petitioner's "employer" within the meaning

         and intent ofLouisiana and federal law and employed greater than five hundred (500) employees,

         including Petitioner. At all times pertinent hereto, Petitioner was an "employee" of defendant
    i

    i
          within the meaning and intent of Louisiana and federal law. Petitioner is a male and is fifty-seven

          (57) years of age.

                                                                                                    3.
    I


    :
                     At all     pertinent times hereto, Karen Triche, Principal, and Robert Wells, Assistant
          principal, were agents and employees of defendant with immediate and successively higher

          authority over Petitioner's employment with defendant.

                                                                                                    4.

                     On January 3,2015, Petitioner began his employment with defendant as head football

          coach and girl's head track coach at Tara High School. At the time Petitioner was construotivoly
    I




          discharged, he held the positions                            of      head football coach and Dean                           of students. Throughout

          Petitioner's employment with defendant, he had a stellar work record wi.th no discipline or any

          history ofreprimands. He also received positive/satisfactory annual performance reviews.




                                                                                       X"xL*, Ttfr,!!!-
         certified True and
           Correct Copy                                                                     Easl Balon Rouge Parish
                                                                                             Depury cl€rk of courr                                               2i26t2021 4.14 PM
        CertlD: 2021022601033



                          AliFBii^n ,nn .', hcm' .nt .p-r         nr   thii         Jiad          m,v U.lrr.   . Rs 1r 1r, 1?1 ,nnl^r pp{:   Ri'lA   t i/,\/r\
                                                            'nn               ^F,          ^nhv
        Case 3:21-cv-00192-BAJ-RLB                   Document 1-3                 04/07/21 Page 3 of 7




                                                          5


             BegirrninginFebruary,2oTT,andcontinuingthereafterrrntilhisconstluctivedischarge'
                                                                             and harassment by
    Petitioner was subjected to unwelcome, unabatsd age-based discrimination

    defendant, consisting of, but not limited to, the following:

             a.    Repeated questioning   by Principal Triche as to when Petitioner would retle               and


                   thrcatening that Petitioner must retire, as reoently asMay 20' 2020l,

                   Age-based, derogatory statements and thrcats by Assistant Principal
                                                                                       Wells' including
             b.
                   thatPetitionermighthavea..heartattack',orwouldget..hurt''whileperforminghis
                   job duties because ofhis age;

              c.   Age-based, derogatory statements and threats              by Principal Triche' including false

                   accusationsthatPetitionerwasallegedlyunableto..relate',orhavea..rapport''with

                   younger coaches because ofhis age;

              d.   Constant targeting of Petitioner because of his age, including unfounded
                                                                                            criticism and

                   false accusations designed to force Petitioner from his
                                                                           job; and

              e.   Such other incidents as   will   be more   fully shown at trial'

                                                              6.

                                                                                        the situation in
               Petitioner repeatedly protested, opposed, rcported, and complained about

     his working environment to defendant, to no avail'

                                                              7.

              As a result of petitioner's protected activities, defendant began retaliating against
      Petitioncr, including retaliatory harassment and constructive discharge On May 20' 2020'
      petitioner met with administrative personnel via Zoom, during which Principal Triche threatened
                                                                                               falsely
      that defendant was waiting on Petitioner to retire. Defendant, through Principal Triche,

      accused Petitioner of allegedly not having a "rapport" with the football team's younger ooaches.

      As a result, Principal Triche threatened Petitioner by stating that defendant was going to "move

      forward', without him, that Petitioner needed to retire, and if Petitioner did not retire, the decision

      would be made for him.

                                                               8.

                when Petitioner opposed and inquired why defendant was demanding that he retire,
I



      Principal Triche falsely claimed Petitioner allegedly could not work with the other coaches.




                                                       S.dr,l,..     n&!!!-
     Certified True and
       Correct Copy                                     Easl Balon Rouge Parish
                                                         Oeputy Clerk otCourl                            212612021   414 PM
    CenlD: 202i 022601033
            Case 3:21-cv-00192-BAJ-RLB                Document 1-3                 04/07/21 Page 4 of 7

I




        However, Petitioner contends that this reason is pretext for defendant's unlawful discrimination,

        harassment, and retaliation, and lePresents age-based bias'
I


                                                              9.
I


                                                                                                    pervasive
i                  Petitioner, after having protested, reported, and complained about the on-going,
I

         age-based harassment/discrimination and retaliation/reprisal               in his workplace, had no   other

         reasonable altemative but to resign/retire and was constructively discharged on June 30,2020'

                                                              10.

                   After petitioner was constructively disciarged, defendant replaced him as head football
                                                                                           (32) years
         coach with Hansoni Holland, who is much younger than Petitioner and was thirty+wo
,
         of age at the time Holland was hired.

i                                                             11.
    I




                   Defendant failed to have in   full force   and effect an effective policy regarding age-based

         discrimination/harassment and reprisal/retaliation in the workplace. Defendant failed and/or

         refused to take any action to remedy the situation in Petitioner's work environment, failed and./or

         refused     to take any action to       prevent the age-based discrimination/harassment               and-/or


         retaliation/reprisal from occurring, and deliberately failed to address Petitioner's complaints.

                                                               12'

                   The actions and deliberate inactions of defendant constituted illegal discrimination and

          harassment in violation of the Louisiana's Employment Discrimination Law, La. R.S. 23:301, et

          seq., ADEA, 29 U.S.C. $623(a), age-based retaliation under the              ADEA, 29 U'S.C. $623(d), and

          reprisal under La. RS. 23:967, including retaliatory harassment and constructive discharge.

                                                               13.

                    All oonditions precedent to suit under the ADEA, 29 U.S.C. $626(d), have been met and/or

          complied with as on J,,tly 23, 2020, Petitioner timely filed a Charge of Discrimination with the

          EEOC and more than sixty (60) days have passed since his Charge of Discrimination was filed.

          The EEOC has not yet issued Petitioner aNotice of Right to Sue.

                                                               14.

                    All   oonditions preoedent to suit under Louisiana law have been met and/or complied with

          as the   EEOC Charge of Discrimination Petitioner filed was served on the defendant and Petitioner

          requested mediation through the EEOC, which defendant declined.




                                                       X"drrl-. WJ^t!!-
         Certified True and
                                                                                                           Generaled Dale:
           Correct Copy                                  Easl Balon Rouge Parish
                                                           Oepuly Cle.k of Courl                          212612021 4:14 PM
        CertlD: 2021022601033



                                                               ,Vvl.l2lp   2 Ps
        Case 3:21-cv-00192-BAJ-RLB                     Document 1-3                 04/07/21 Page 5 of 7




                                                            15


             As a result of the situation sued upon herein, Petitioner sustained damages which include,

    but are not limited to, humiliation and embarrassment, severe and extreme emotional distress,

    mental anguish, past and futule lost wages and benefits, past and future medical expenses, loss
                                                                                                                            of

    eaming capacity and job, and all such other damages as                will      be more   fully shown at trial   and all

    for which Petitioner specifically sues for herein.

                                                            16.

             Petitioner is entitled to and desires an award of attomey fees pursuant to the ADEA and

    Louisiana law
                                                            17.

             petitioner contends defendant's actions were willfully and knowingly in reckless disregard

    for Petitioner's rights under the ADEA. Petitioncr conteuds defendant is liable unto him
                                                                                             for

    liquidated damages under the ADEA and for which he sues for herein'
                                                             18.


              Petitioner is entitled to and desires an award        ofall litigation costs.        Petitioner is entitled to

     and desircs an award          oflegal interest on all sums from the date ofdemand until paid'


                                                             19.


              Petitioner is entitled to and desires an award        ofall    such     reliefto which   he is entitled at    law

     or in equity.

                                                             20.

              Petitioner is entitled to and desires trial by jury of this matter'

              WIIEREFORE, Petitioner, Terry Washington' prays for trial by jury and after due

     proceedings are had that there be judgment herein in his favot and against defendant, East Baton

     Rouge parish School Board, for irtl surns as are reasonable under the premises, liquidated
                                                                                                damages
I



      as allowed by    law, attomey fees, all costs ofthese Proceedings, legal interest thereon from the date

      of demand until paid, and all such other relief to which he is entitled at law oI in equity.




:




                                                        X.x\r,l^ T1ilrl"!!-
     Certified True and
       Correct Copy                                       Easl Balon Rouge Parish
                                                            D€puly Clerk ol Courl                                    212612021 4:14 PM
    Cert 0:2021022601033



                     Arr.riii^n atul c"ktr"..t   rp
     Case 3:21-cv-00192-BAJ-RLB               Document 1-3                04/07/21 Page 6 of 7




                                               RESPECTFULLY SUBMIII"TED,


                                               By:
                                               JiI L.            T  Bar Roll #20922
                                               w.           Conrad,  , Bar Roll /137639
                                                            wail B        tI # 39462
                                               J     L. Craft,          at Law, LLC
                                                      St. Ferdinand
                                               B         Rouge,                 70802
                                               TeI                         63-2612


PLEASE SERVE:

East Baton Rouge Parish School Board
Through its President
Michael Gaudct
 1050 South Foster Drive
 Baton Rouge, Louisiana 70806




                                              X"xllf,        T\tJ"!q-
 Certified True and
   Cor.ect Copy                                 Easl Balon Rouge Parish
                                                 Deputy Cl6rk ol Coun                            212612021 4:14 PM
CertlD: 2021022601033




                  Al,'r2n^.,nrlc'llFm'E.lrA
                     Case 3:21-cv-00192-BAJ-RLB                                                    Document 1-3                 04/07/21 Page 7 of 7
        TON ROUGE PARISH         c-705017
            24. 2021 1i52 PM         26
O6puty Clerk of Couri




                                                                JUDICIAL DISTRICT COURT
                                                            19T'T
    I                                                       PARTSH OF EAST BATON ROUGE
    I
                                                                 STATI' OF LOUISIANA
    i



                                               NUMBER:

                                                                                   TDITRY WASHINGTON

                                                                                                    VERSUS

                                              EAST BATON ROUGE PARISH SCHOOL    BOARD
                                    ***r.**     r. lr   * *:k   rr   *   rr* * * ,. ** * * * ,. **:r'*
                                                                              **   ri rt   ***   **L ** **)k * rt t*rt* 'i ,.*   )r'
                                                                                                                 'r
                                                                                            VT-,   RIFI CATION

                 STATE OF LOUISIANA
                 PARISH OF EAST BATON ROUGE
    I
    I

    I
                          BEFORE ME, the undersigned Notary Public personatly came and appsared:

                                                                                            Terry Washington

                           A resident ofthe full                     age of majodty of East Baton Rouge Parish' Louisiana' who upon

                                                                                    the above and foregoing Petition,
                 being duly swom, did depose and state that he is the Petitioner in
                                                                                          are true and correct'
                  that he has read sarne, and all facts and allegations contained therein




                                                                                                        Washington


                               SWORN TO AND SUBSCNBED before me, Notary Public' tiris                                                                      23    dav ol

                                                          1.|11




                                                                                           ,-(@-rPublic
                                                                                                                                       t+r                 3?651
                                                                              p.sfarl4                     /crr'rt'' .0 [c.                  t2oll   Y\o




        I

        I




                                                                                                    S"nlr,,l*" TtfrrJ"!!-
                  Certilied True and
                    Correct Copy                                                                      Easl Balon Rouge Parish
                                                                                                       Deputy Clerk of Coud                                     2n6/2O214:14PM
                 CertlD: 2021022601034
